Smith, C. J.,
delivered the opinion of the court.
Appellants filed a bill in the court below against appellee, upon which they obtained a temporary injunction directing him to “refrain from further proceeding with the erection of a structure on the south side of Fifth street over and across the sidewalk thereof, in the city of Meridian, Miss.” This injunction on motion was dissolved, and on final hearing the bill was dismissed. After the dissolution of this injunction, and before final decree dismissing the bill, the structure over the sidewalk was completed either by A. H. George or A. H. George Company. At a former term of this court this decree was reversed and final judgment rendered here (Caldwell v. George, 96 Miss. 484, 50 South. 631), by which it was adjudged “that the decree of said chancery court rendered in this cause on the 20th day of May, 1909, be and the same is hereby reversed, the injunction reinstated and made perpetual, and that the appellee pay the costs of this cause in this court and in the court below to be taxed,” etc. This judgment was certified to the court below, as provided by section 4946 of the Code of 1906.
*777On the 23d day of March, 1911, the clerk of the court below delivered to the sheriff the following writ for execution: “You are hereby commanded forthwith to put J. H. Caldwell, Edward B. Caldwell, Caroline A. Rubica, Sarah C. Regnal and Anna F. Jones in possession of the following described land and premises, to wit: That certain sidewalk fifteen feet in width on the south side of Fifth street between Twenty-eighth and Twenty-ninth avenues in the city of Meridian, Miss, now occuped by a warehouse by A. H. George and A. H. George , Company, and that .you forthwith require the said A. H. George and A. H. George Company to remove said building and any and all obstructions off of the said street and sidewalk on said Fifth street between said Twenty-eighth and Twenty-ninth avenues in said city situated, lying, and being in Lauderdale county, Mississippi; and to eject from the said land and premises the said A. H. George and A. IT. George Company and any and all other persons and buildings and any and all persons unlawfully claiming or occupying the same; the supreme court of the state of Mississippi, in the state aforesaid, having, on the 6th day of December, A. D. 1909, thereof decreed the possession of the said land and premises to the said complainants, and rendered perpetual their injunction against A. IT. George and all others from further obstructing the same in the suit in said court No. 14196, wherein Jas. H. Caldwell et al. were complainants, and A. H. George was defendant.”
This writ, having been served upon appellee by the sheriff, was upon motion filed by his quashed by decree of the court below, from which decree this appeal is taken. When the final decree was rendered in this court, it became the duty of appellee to obey the injunction therein reinstated without further service of process. Had he thereafter proceeded “with the erection of a structure” “over and across the sidewalk,” he would have been subject to an attachment for contempt of court.
*778A. H. George Company, however, was not a party to the litigation, and consequently is not bound by the decree. If appellants desired a decree against this company, they should have made it a party defendant by amendment to the bill before final decree in the court below. The decree as rendered by this court seems not to grant the full relief prayed for in the bill, but it could have been corrected so as to grant this relief as against A. H. George had the court’s attention been called thereto by a jnotion. seasonably made.
The court below committed no error in quashing the writ, and its decree is affirmed.

Affirmed.